Case 2:18-cv-03007-JS-GRB Document 169 Filed 05/09/19 Page 1 of 2 PageID #: 557



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 JOSEPH JACKSON,

                                             Plaintiff,                     Case No.: 18-CV-3007

 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
 DETECTIVE GARY ABBONDANDELO; DETECTIVE
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
 DETECTIVE MARTIN ALGER; DETECTIVE
 ANTHONY SORRENTINO; DETECTIVE DAVID L.
 ZIMMER; POLICE OFFICER MELENDEZ;
 LIEUTENANT BURDETTE; SERGEANT MCHALE;
 SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
 OFFICER DOWDELL; POLICE OFFICER BARRY
 MCGOVERN; DETECTIVE TURNER; DETECTIVE
 EDWARD HAGGERTY; POLICE OFFICER HALL;
 DETECITVE LAURETTE KEMP; DETECTIVE
 WILLIAM TWEEDY; DETECTIVE ANTHONY KOSIER;
 DETECTIVE SERGEANT DAN SEVERIN; DETECTIVE
 JERL MULLEN; THE ESTATE OF DETECTIVE JERL
 MULLEN; JOHN DOE, AS THE ADMINISTRATOR OF
 THE ESTATE OF JERL MULLEN, and JOHN and JANE
 DOE 1 through 20,


                                              Defendants.
 -----------------------------------------------------------------------X

         PLEASE TAKE NOTICE that, upon annexed declaration of Keith M. Corbett, dated

 May 9, 2019, the affidavit of Defendant Detective Edward Haggerty, dated May 9, 2019, and the

 affidavit of Miguel Bermudez, dated May 9, 2019, the Defendants The Incorporated Village of

 Freeport, Detective David L. Zimmer, Police Officer Melendez, Lieutenant Burdette, Sergeant

 McHale, Sergeant Noll, Police Officer Barry McGovern, Detective Turner, Detective Edward

 Haggerty, Detective Sharkey, Detective Jerl Mullen, and Police Officer Hall (hereinafter

 “Village Defendants”), will move this Court, before the Honorable Joanne Seybert, United States

 District Judge, at the United States Courthouse, 100 Federal Plaza, Central Islip, New York
Case 2:18-cv-03007-JS-GRB Document 169 Filed 05/09/19 Page 2 of 2 PageID #: 558



 11722, on June 28, 2019, or on any such date as this Court may determine, for an Order

 dismissing Plaintiff Joseph Jackson’s (“Plaintiff”) Amended Complaint against the Village

 Defendants with prejudice pursuant to Rule 12(b)(5) and (6) of the Federal Rules of Civil

 Procedure, dismissing all claims and all Village Defendants from this action. The Village

 Defendants further respectfully request such other and further relief that the Court deems just,

 equitable, and proper.

        PLEASE TAKE FURTHER NOTICE that the Village Defendants respectfully request

 oral argument.

 Dated: Uniondale, New York
        May 9, 2019


                                                    HARRIS BEACH PLLC
                                                    Attorneys for the Village Defendants

                                                    s/ Keith M. Corbett
                                                    Keith M. Corbett, Esq.
                                                    Stephanie L. Tanzi, Esq.
                                                    The OMNI
                                                    333 Earle Ovington Blvd., Suite 901
                                                    Uniondale, New York 11553
                                                    (516) 880-8484

 TO:    ELEFTERAKIS, ELEFTERAKIS & PANEK
        Attorneys for Plaintiff
        80 Pine Street, 38th Floor
        New York, NY 10005
        (212) 532-1116

        WILSON, ELSER, MOSKOWITZ
        EDELMAN & DICKER, LLP
        Attorneys for County Defendants
        1133 Westchester Avenue
        White Plains, NY 10604
        (914) 323-7000
